IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

CHRISTIAN JENNINGS, §
PLAINTIFF, §
§

Vv. § CASE No. 3:17-CV-3040-S-BK
§
TOWERS WATSON, AN ENTITY, §
A/K/A WILLIS TOWERS §
WATSON PLC, §
DEFENDANT. §

ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

United States Magistrate Judge Renée Harris Toliver made findings, conclusions and a

recommendation in this case. Objections were filed on August 12, 2019, and September 11, 2019

 

[ECF Nos. 84, 90]. The Court has made a de novo review of those portions of the proposed
findings, conclusions and recommendation to which objections were made. The objections are
overruled and the Court accepts the Findings, Conclusions and Recommendation of the United
States Magistrate Judge. Defendant’s Motion for Summary Judgment, Doc. 72, is GRANTED,
Plaintiff's Motion for Summary Judgment, Doc. 70, is DENIED, and Plaintiff's initial Motion for
Summary Judgment, Doc. 51, is DENIED AS MOOT.

SO ORDERED.

SIGNED September /Z,2019. Ki ud

UNITED STATES DISTRICT JUDGE

 

 
